DETAILED ACTION
This office action is in response to the amendment filed on January 26, 2021. Claims 1, 2, 4-18 and 20-24 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Response to Arguments
Applicant’s arguments, see pages 11-15, filed January 26, 2021, with respect to amended claims 1, 5, 17 and new claim 24 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-18 and 20-24 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a screw-feeding apparatus. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a wheel rotatably mounted inside the feeder casing and having a central axial through opening…, a wheel forward-direction rotating mechanism including at least one cam disposed in the through opening… and the wheel forward-direction rotating mechanism and the wheel-release mechanism are disposed, at least partially, in the central axial through opening (as in claim 1), nor renders obvious of providing that; the wheel-release mechanism comprising a shaft configured to move at least any two of the first cam, the second cam and the third cam to cause the first cam and the third cam to be spaced apart from the second cam so that the second cam and the wheel become free to rotate in the second rotational direction (as in claim 5), nor renders obvious of providing that; the wheel includes a left side flange, a right side 
The closest prior art consists of Huang (2004/0112183), Tsuge et al. (5904079) and Kikuchi (7231854). Huang et al. disclose a screw-feeding apparatus comprising; a base casing (10) configured to be mounted on a screw-tightening apparatus (Figure 1), a feeder casing (51) mounted on the base casing such that the feeder casing is movable relative to the base casing in a longitudinal direction of a screw held in the feeder casing (Paragraph 36), a wheel (53) rotatably mounted inside the feeder casing and configured such that, when the wheel is rotated In a forward direction, the wheel advances a screw strip (92, Figure 3), which has a plurality of the screws (90) coupled by a connecting strip (92), a wheel forward-direction rotating mechanism (55) configured to rotate the wheel in the forward direction (Paragraph 46) and restrict rotation of the wheel (with pawl 56) in a reverse direction that is opposite of the forward direction (Paragraph 37) and a wheel-release mechanism (54/541) configured to release the restriction placed by the wheel forward-direction rotating mechanism on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723